 388DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDM.U. Industries, Inc. and Amalgamated Clothingand Textile Workers Union, Local 37-38H,AFL-CIO. Case 18-CA-911822 June 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND CRACRAFTOn 3 April 1986 Administrative Law JudgeMartin J. Linsky issued the attached decision. TheRespondent filed exceptions and a supportingbrief,' the General Counsel filed cross-exceptionsand a supporting brief, which the Charging Partyjoined, and the Respondent filed an answeringbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, fmdings, andconclusions as modified and to adopt the recom-mended Order.The judge found, and we agree, that the Re-spondent, M.U. Industries, was a successor employ-er to Malrov-United Cap and Hat Co., Inc. and,therefore, it had a duty to recognize and bargainwith the Union and violated Section 8(a)(5) and (1)of the Act when it failed and refused to do so.However, the judge also found that when theUnion demanded recognition by letter dated 28August 1984 former employees of the Respondent'spredecessor Malrov were not a majority in a sub-stantial and representative complement, but were amajority of such a complement as of 4 January1985. The judge found that the Respondent shouldhave recognized and bargained with the Union asof that date, and should have honored the Union'ssecond demand for recognition on 8 March 1985.The General Counsel excepts to the judge's find-ing that the 17 employees did not constitute a sub-stantial and representative complement out of aneventual full complement of 26 to 31 employees,and to his failure to find that the Respondent's bar-gaining obligation attached at the time of theUnion's initial demand, 28 August 1984. We findmerit in the General Counsel's exceptions.The judge found that the Respondent employed17 employees during the week ending 31 August1984, almost half of the full complement of 35 to41 alleged by the Respondent. Although the judgeconcluded that the Board in the past has held that1 The Respondent has requested oral argument. The request is deniedas the record, exceptions, and briefs adequately present the issues and thepositions of the partiesthis is sufficient to constitute a substantial and rep-resentative complement, he also found that, in thelight of the Board's decision in Myers Custom Prod-uct,2 this is not sufficient to constitute a substantialand representative complement. We disagree. InMyers the Board found the parties had stipulatedthat when the respondent commenced operations,it had a defmite plan to substantially increase theemployee complement within a short and specifiedperiod of time. We fmd that Myers is inapplicablehere.The Respondent's plan when it commenced pro-duction on 2 July 1984 to expand its work force to30 to 40 employees was in fact speculative. TheRespondent, in the circumstances of this case,therefore had a duty to recognize and bargain withthe Union when the Union made its 28 August1984 demand.As more fully set forth in the judge's decision,Malrov, the predecessor, ceased production after23 March 1984. William Lipkin, who had been thepresident and treasurer of Malrov at the time a itsfailure, became the president of the Respondent.The Respondent had the same business operation;the same plant; the same work force; the same jobsand working conditions; the same supervision forthe most part; the same machines, equipment, andmethods of production; and the same products asits predecessor.Shortly after Malrov failed, Lipkin explored thepossibility of starting a new company; he held twounsuccessful meetings with the Union in an effortto reach agreement on a contract covering employ-ees working for the new company. Lipkin contrib-uted $50,000 of his own money and acquired theassistance of a venture capitalist, Michael Edison,who also invested $50,000. A shareholder controlagreement was executed by Lipkin and Edisongiving each of them an equal voice on the Re-spondent's board of directors. The agreement alsogave Edison veto power over decisions withregard to the Respondent's operations; such powerhad the potential of restricting Lipkin ability toplan and operate the Respondent.The Respondent had unsuccessfully attempted tosecure a loan from the Small Business Administra-tion during August and September 1984. It was notuntil 4 October 1984, more than a month after theUnion's demand for recognition and bargaining,that Lipkin secured a $250,000 line of credit with alocal bank and a $200,000 loan from the Communi-ty Initiatives Consortium. The latter loan imposedconditions on the Respondent, including restric-tions on its operations and its ability to borrow the2 Myers Custom Products, 278 NLRB 636 0986).284 NLRB No. 46 M.U. INDUSTRIES389additional funds that would be necessary for expan-sion. Finally, Lipkin testified that until he securedadditional fmancing in October 1984 be was unsurewhether the Respondent's operations would be ex-panded.There is thus ample evidence that Lipkin's ap-proach to the forming and operating of the Re-spondent was highly speculative and contingent onacquiring the necessary financing. That conditionwas not satisfied until more than 3 months aftercommencing operations and more than 1 monthafter the Union had acquired majority status andhad demanded recognition.The record also shows that the Respondent's em-ployee complement dropped sharply after October1984 and stabilized in the 26 to 31 employees'range until mid-June 1985 when it went up toaround 40 and remained there until the time of thehearing. However, as the judge found, the 26 to 31employees' range more accurately reflected a fullcomplement of employees for the Respondent.We find, based on the foregoing, that when theUnion demanded recognition in a letter dated 28August 1984 the former employees of the Respond-ent's predecessor Ma1rov were a majority in a sub-stantial and representative complement of employ-ees and that the Respondent should have recog-nized and bargained with the Union as of that date.Accordingly, by refusing to recognize and bargainwith the Union as the majority representative of itsemployees on receipt of the Union's letter dated 28August 1984, the Respondent engaged in unfairlabor practices within the meaning of Section8(a)(5) and (1) of the Act. 3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, M.U. Indus-tries, Inc., Minneapolis, Minnesota, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.3 In Hudson River Aggregates, 246 NLRB 192 (1979), the Board heldthat the appropriate date for determining majority status was the date theRespondent began full scale operations and had employed a majority ofits predecessor's employees. Moreover, the Board pointed out that theRespondent could pot rely on unit changes 6 months later to justify itsinitial refusal to bargain.James L. Fox, Esq., for the General Counsel.David C McDonald, Esq., of St. Paul, Minnesota, for theRespondent.Robert D. Metcalf; Esq., of Minneapolis, Minnesota, forthe Charging Party.DECISIONSTATEMENT OF THE CASEMARTIN J. LINSKY, Administrative Law Judge. On 21February 1985 the Amalgamated Clothing and TextileWorkers Union, Local 37-38H, AFL-CIO (Union orCharging Party) filed a charge alleging that M.U. Indus-tries, Inc. had unlawfully failed and refused to recognizeit and bargain collectively with it.Thereafter, on 20 March 1985, the National Labor Re-lations Board, by the Regional Director for Region 18,issued a complaint alleging that M.U. Industries, Inc.(Respondent) was a successor employer to Malrov-United Cap and Hat Co., Inc. and, therefore, had a dutyto recognize the Union and bargain with it and violatedSection 8(a)(1) and (5) of the National Labor RelationsAct (the Act) when it failed and refused to do so. Re-spondent filed an answer in which it admitted its refusalto recognize and bargain with the Union but denied thatit was a successor employer to Malrov-United Cap andHat Co., Inc., and claims as a result thereof that it hadno duty to recognize the Union and bargain with it.A hearing was held in Minneapolis, Minnesota, on 3October 1985.On the entire record in this case, the posthearing briefssubmitted by the General Counsel and Respondent, andmy observation of the demeanor of the witnesses,1 Imake the followingFINDINGS OF FACTI. JURISDICTIONRespondent M.U. Industries, Inc. is a Minnesota cor-poration with an office and place of business in Minne-apolis, Minnesota, where it is engaged in the manufactureand nonretail sale and distribution of headwear and relat-ed products. Respondent admits, and I fmd, that it isnow, and has been at all times material, an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDAmalgamated Clothing and Textile Workers Union,Local 38-38H, AFL-CIO is now, and has been at alltimes material here, a labor organization within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThere are three principal issues to be decided in thiscase:(1)Whether there is a "substantial continuity" in theemploying entity between Respondent and its predeces-sor, Malrov-United Cap and Hat Co., Inc. (Malrov).(2)Whether the appropriate time for determiningsuccessorship status is when the successor employer em-1 There were only two witnesses in this case, i.e., William Lipkin,president of Respondent, and Allan Beltz, Respondent's plant manager.The credibility of the witnesses is not as significant a factor in this case asit is in many others. Although the facts are essentially undisputed in thiscase, the consequences of those facts are not. 390DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDploys a "substantial and representative" or a "full" com-plement of employees.(3) Whether the Union demanded recognition as bar-gaining representative at a time when Respondent em-ployed a majority of Malrov's employees in the appro-priate complement of employees.One of the two companies that eventually becameMalrov was founded around the turn of the century bythe grandfather of William Lipkin, Respondent's presi-dent. When Lipkin joined Malrov full time 2 years aftergraduating from college, his father, Sol Lipkin, anduncle, Sydney Levinson, were Malrov's shareholder. Inapproximately 1979, William Lipkin and his brotherCharles Lipkin purchased the common shares of Malrov,holding 51 and 49 percent, respectively. Their fathercontinued to hold an unspecified number of preferredshares. At the time that Malrov ceased operations inMarch 1984, the following persons occupied supervisoryand other management positions:William LipkinPresident and TreasurerCharles LipkinVice President andSecretarySol LipkinSalesRenee PetersonGeneral ManagerAllan BeltzPlant ManagerRichie BridgesDistribution ManagerRichard DobakEquipment ManagerEugene LassekProduction DevelopmentManagerMilma MainsProduction DevelopmentAssistant ManagerArthur RaekerCutting and PackagingDepartment ManagerPetronna IrizaryTraining and SewingDepartment ManagerLarry DennieControllerMask HeilmanCredit ManagerMaRoy's principal business was the manufacture andwholesale sale of men's headwear. These products weresold to four major retail outlets, ie, JC Penney, SearsRoebuck and Co., CR Anthony, the Military ExchangeService (PX), and to organizations such as grain compa-nies and unions for use in promotions. Malrov's officeand manufacturing operations occupied three full floorsand part of a fourth floor in the Wyman Building indowntown Minneapolis, Minnesota. For many years em-ployees performing manufacturing and related functionswere represented by the Union. During the term of themost recent collective-bargaining agreement, which waseffective from 1 July 1982 until 30 June 1984, Malrovemployed an average of approximately 55 employees.Job classifications covered by the agreement includedcutters, operators, blockers, hand sewers, packers, im-printing, and warehouse. The primary duties performedby employees in these classifications included all handand machine work necessary to transform raw materialsinto finished headwear, and to prepare this product forshipment to Malrov's customers. Equipment utilized inperforming these functions including cutting presses andtables, a variety of sewing machines, blocking and press-ing equipment, and imprinting equipment.Throughout 1983, representatives of Mahov and itsprimary institutional creditor, Norwest Bank Minneapo-lis, were engaged in negotiations to restructure Malrov'sindebtedness. In December 1983, Norwest stopped pay-ment on all of Malrov's checks, including employee pay-checks, in an apparent attempt to hasten negotiations andencourage Malrov to seek additional credit elsewhere.When Malrov's attempts in this regard floundered, Nor-west in March 1984 again stopped payment on Malrov'scheck. No further production occurred after 23 March1984. Thereafter, pursuant to a security interest held byNorwest, Malrov conveyed all of its tangible and intan-gible assets to the bank. In exchange for being releasedfrom his personal guarantee on the Norwest loan, Lipkinagreed to assist Norwest in disposing of Malrov's assets.By agreements dated 31 May 1984, all of Malrov's tangi-ble and intangible assets were conveyed to a liquidatingcompany called JYJ II Corporation (JYJ).Shortly after the collapse of Malrov, Lipkin began ex-ploring the possibility of starting a new company. Twomeetings were held with the Union in an effort to reachagreement on a contract covering employees workingfor the new company, but these efforts proved unsuc-cessful. Recognizing that a new business would require asubstantial capital investment, Lipkin made contact witha local venture capitalist named Michael Edison. Lipkinand Edison agreed to initial contributions to this endeav-or in the amount of $50,000 each. Respondent was incor-porated in June 1984. In exchange for their investments,Lipkin and Edison received 60 and 40 percent, respec-tively, of the common shares of Respondent. However, ashareholder control agreement executed by Lipkin andEdison gave each of them an equal voice on Respond-ent's board of directors. By virtue of this agreement,Edison in effect acquired veto power over decisions re-garding Respondent's operations. This power, at least intheory, restricted Lipkin's ability to plan and operate Re-spondent. Additional capital was not secured until 4 Oc-tober 1984. On that date, Respondent secured a $250,000line of credit with First Bank Minneapolis and a $200,000loan from the Community Initiatives Consortium (CIC).The CIC agreement imposed conditions on Respondent,including restrictions on its operations and ability toborrow the additional funds that would be necessary forexpansion.Because all of Malrov's tangible and intangible assetshad been repossessed by Norwest, Lipkin began seekingto purchase equipment for Respondent's operations. Inlate May 1984, Lipkin purchased approximately $4000worth of equipment. On 8 June 1984 Lipkin entered intotwo agreements for the purchase from JYJ of $90,000 to$95,000 worth of Malrov's former assets, including rawmaterial, work-in-progress, and equipment. Malrov's fin-ished goods inventory and accounts receivable were notpurchased. Later, Respondent sold approximately$10,000 worth of surplus equipment acquired from JYJ,and purchased an additional $40,000 to $50,000 worth ofequipment, principally a boiler and a computer, from en-tities other than JYJ. Lipkin also negotiated a lease forthe use of one floor in the Wyman Building, which is thesame building in which Malrov was located. M.U. INDUSTRIES391In June 1984, supervisory personnel began preparingfor resumed operations in the Wyman Building underRespondent, and production actually commenced on 2July 1984. Like Malrov, Respondent's principal businesswas the manufacture and wholesale sale of men's head-wear. Respondent's employees had the same job classifi-cations, performed the same duties, and utilized much ofthe same equipment as had their counterparts at Malrov.Because Respondent purchased Malrov's work-in-progress, Respondent's employees actually worked onsome of the same goods as had Malrov's employees.During the time period from 2 July through 28 August1984, the following individuals occupied supervisory andmanagement positions for Respondent:William LipkinPresidentCharles LipkinSalesSol LipkinSalesRenee PetersonGeneral ManagerAllan BeltzPlant ManagerRichie BridgesDistribution M[anagerRichard DobakEquipment ManagerEugene LassekProduction andDevelopment ManagerPetronna IrizaryTraining and SewingManagerThus, with the exception of four individuals who wereemployed by Malrov but not by Respondent, Respond-ent's supervisory and management team consisted of thesame individuals as did Malrov's.By letter dated 28 August 1984, the Union demandedrecognition as the collective-bargaining representative ofRespondent's production employees. At the time of thisdemand, Respondent employed 17 production employ-ees, 13 of whom were former Malrov employees. Byletter dated 10 October 1984, Respondent denied theUniOn's demand for recognition. At the time of thedenial Respondent employed 36 production employees,15 of whom were former Matroy employees. Thus, atthe time of the 28 August 1984 demand for recognition,former Malrov employees constituted a majority of Re-spondent's employee complement and remained so forapproximately 3 weeks; but, by the time of Respondent's10 October 1984 denial of that demand, majority statusno longer existed. Subsequently, by letter dated 8 March1985, the Union reiterated its demand for recognition;and by letter dated 14 March 1985 Respondent againdenied the Union's demand. Former Malrov employeesagain constituted a majority of Respondent's employeecomplement at the time of the renewed demand on 8March 1985 (17 out of 30 employees were formerMalrov employees) and denial on 14 March 1985 (16 outof 29 were former Malrov employees). Former Malrovemployees remained a majority of Respondent's employ-ees for approximately 2-1/2 months after the demand forrecognition was denied the second time.The records reflects that the periods of majority andnonmajority status are as follows:Weeks EndingMajorio StatusJuly 6-Sept. 14, 1984 YesSept. 21-Dec. 7, 1984 NoDec. 14, 1984YesDec. 21, 1984-Dec.No28, 1985Jan. 1-May 3, 1985YesJune 7-Sept. 27, 1985 NoThe first issue presented in this case is whether there isa "substantial continuity" in the employing entity fromMalrov to Respondent. I conclude that there clearly wassubstantial continuity as evidenced by continuity in (1)business operation; (2) plant; (3) work force; (4) jobs andworking conditions; (5) supervision; (6) machines, equip-ment, and methods of production; and (7) product. Basi-cally the same people (management and labor) weremaking the same product in the same location for thesame customers.2All the above argues in favor of finding Respondent asuccessor to Malrov. See Premium Foods, 260 NLRB708, 715 (1982), enfd. 709 F.2d 623 (9th Cir. 1983). Thefact there was a 3-1/2-month hiatus in operations from24 March (when Malrov stopped production) to 2 July(when Respondent began production) does not mean thatRespondent is not a successor to Malrov. See Fall RiverDyeing Corp., 272 NLRB 839 (1984), enfd. 775 F.2d 425(1st Cir. 1985) (7-month hiatus not controlling); DanekerClock Co., 211 NLRB 719 (1974), enfd. 516 F.2d 315 (4thCir. 1975) (7-month hiatus not controlling); C. G. ConnLtd., 197 NLRB 442 (1972), enfd. 474 F.2d 1344 (5thCir. 1973), 4-1/2-month hiatus not controlling).The second issue to be decided is whether the appro-priate time for determining successorship status is whenthe successor employer employs a "substantial and repre-sentative" complement of employees or a "full" comple-ment of employees.The Board, with court approval, has reaffirmed its tra-ditional view that the appropriate time for determiningsuccessorship status is when a demand for bargaining hasbeen made and a "substantial and representative" com-plement of employees has been retained. See MyersCustom Products, 278 NLRB 636 (1986); Cutter Dodge,278 NLRB 572 (1986); Fall River Dyeing, supra, PremiumFoods, supra. In determining whether the substantial andrepresentative complement test has been met at a givenpoint in time, the Board considers whether the job classi-fications were filled or substantially filled; whether theoperation was in normal or substantially normal produc-tion; the size of the employee complement; the time ex-pected to elapse before a substantially larger complementwould be at work; and the relative certainty of the ex-pected expansion. See Premium Food v. NLRB, 709 F.2d623 (9th Cir. 1983); Indianapolis Mack Sales, 272 NLRB690 (1984).With respect to employee complement, Respondentcontends that it did not reach a full complement untilOctober 1984 and prior to that Respondent claims it wasstill in a transition period or startup phase. It is notedthat Respondent employed between 35 and 41 employeesat various times during October 1984. Since Respondent2 Only one of Malrov's principal customers•Sears, Roebuck andCo.•did not become a customer of Respondent. The other three didbecome customers of Respondent. 392DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDemployed 17 employees during the week ending 31August 1984, i.e., the week during which the Union firstdemanded recognition, Respondent employed almost halfof its full complement at the time of the demand. TheBoard has in the past concluded that this is sufficient toconstitute a substantial and representative complement.See, e.g., Jeffries Lithograph Co., 265 NLRB 1499 (1982),enfd. 752 F.2d 459 (9th Cir. 1985) (19 employees consti-tuted substantial and representative complement of even-tual full complement of 65); Hudson River Aggregates, 246NLRB fn. 3 (1979), enfd. 639 F.2d. 865 (2d Cir. 1980)(30 to 40 employees constituted substantial and represent-ative complement of eventual full complement of 90 em-ployees); Pacific Hide & Fur Depot, 223 NLRB 1029(1976), enf. denied 553 F.2d 609 (9th Cir. 1977) (7 em-ployees constituted substantial and representative com-plement of eventual full complement of 19). It should benoted, however, that Respondent's employees comple-ment dropped sharply after October 1984 and stabilizedin the 26 to 31 employees range until mid-June 1985when it went back up to around 40 and remained around40 up to the time of the hearing in this case in October.These figures (26 to 31 employees) more accurately re-flect a full complement. The 17 employees employed atthe time of the first demand for recognition constitutedwell over half of Respondent's full complement. Is thissufficient to constitute a substantial and representativecomplement? In light of the recent Board decision inMyers Custom Products, supra, I conclude that it is not.Respondent's plans when it commenced production on 2July 1984 to expand its work force to approximately 30to 40 employees3 was not so speculative that it had aduty to recognize and bargain with the Union when theUnion made its demand on 28 August 1985. As theBoard stated in Myers Custom Products: "When a newemployer expects, with reasonable certainty, to increaseits employee complement substantially within a relativelyshort time, it is appropriate to delay determining the bar-gaining obligations for that short period." It took theEmployer in Myers Custom Products slightly more than 1month to increase its work force. It took Respondentsomewhat longer in this case, i.e., approximately 2months (August to October to expand from 17 employ-ees to the 30 employees range).While it is true that the Union had majority statuswhen it first demanded recognition on 28 August 1984, Ifind that Respondent did not have a "substantial and rep-resentative" complement of workers at the time. TheUnion lost its majority status during the week ending 21September 1984. It regained that status during the weekending 14 December 1984, lost it for a 2-week period,and then regained majority status from the week ending4 January 1985 through the week ending 31 May 1985.This 5-month period from January to the end of May oc-curred well after Respondent concedes it reached "full"complement, i.e., in October 1984. A demand for recog-nition and bargaining is a continuing demand, which3 Lipkin testified and Respondent conceded in its brief, p. 9, that Re-spondent planned to expand its work complement to between 30 and 40employees.need not be repeated.4 Accordingly, Respondent shouldhave recognized and bargained with the Union on andafter 4 January 1985 since former Malrov employeesconstituted a majority of Respondent's 30 employees.Even assuming that the Union's 28 August 1984demand was no longer viable, the Union reiterated itsdemand by letter dated 8 March 1985. Since the Unionclearly enjoyed majority status in a concededly "full"complement of employees at that time, because Respond-ent denied this second request for recognition by letterdated 14 March 1985, Repondents at a minimum violatedthe Act on and after 8 March 1985. Because this refusalto bargain is violative of Section 8(a)(5) of the Act, Re-spondent cannot justify this refusal on the ground thatthe Union in June lost its majority support in the absenceof some other indicia of loss of majority support for theUnion. I note for the record that there was no evidencepresented at the hearing that the employees did not wantthe Union to represent them.The three issues in the case are decided as follows:1.There was a substantial continuity in the em-ploying entity between Respondent and its prede-cessor, Malrov, and Respondent was a successor toMalrov.2.The appropriate time for determining succes-sorship status is when the successor employer em-ploys a "substantial and representative" complementof employees.3.When the Union demanded recognition on 28August 1984 Respondent did not employ a majorityof Malrov's employees in a "substantial and repre-sentative" complement of employees, but it didemploy such a complement as of 4 January 1985and Respondent should have recognized and bar-gained with the Union as of that date and shouldhave honored the Union's second demand for rec-ognition on 8 March 1985.REMEDYHaving found that Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(1) and (5) ofthe Act, the recommended Order will require Respond-ent to cease and desist therefrom and to take such affirm-ative action as will effectuate the policies of the Act.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commerceand in operations affecting commerce within the meaningof Section 2(2), (6), and (7) of the Act.The Union is a labor organization within the meaningof Section 2(5) of the Act.4.All full-time and regular part-time employees of Re-spondent engaged directly or indirectly in the manufac-ture or handling of headwear products, including all cut-ters, operators, blockers, hand sewers, packers, and allother kinds of floor help employed by Respondent at itsMinneapolis, Minnesota facility; excluding office clerical4 See Fall River Dyeing Corp, supra, 775 F 2d 459 (1st Qr. 1985) M.U. INDUSTRIES393employees, salesmen, nonworking foremen, janitors, por-ters, maintenance employees, guards, and supervisors asdefined in the Act, constitute a unit appropriate for col-lective-bargaining.5.At all material times the Union has represented amajority of the employees in the unit set forth in Conclu-sion of Law 4, above.6.By failing and refusing to recognize and bargainwith the Union as the collective-bargaining representa-tive of the employees in the unit set forth in Conclusionof Law 4, above, Respondent has engaged in, and is en-gaging in, an unfair labor practice within the meaning ofSection 8(a)(1) and (5) of the Act.7.The unfair labor practice engaged in by Respond-ent, as set forth in Conclusion of Law 6, above, affectscommerce within the meaning of Section 2(6) and (7) ofthe Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed6ORDERThe Respondent, M.U. Industries, Inc., Minneapolis,Minnesota, its officers, agents, successors, and assigns,shall1. Cease and desist from(a)Failing or refusing to recognize AmalgamatedClothing and Textile Workers Union, Local 37-38H,AFL-CIO as the collective-bargaining representative ofits employees in the following appropriate unit:All full-time and regular part-time employees of theRespondent engaged directly or indirectly in themanufacture or handling of headwear products, in-cluding all cutters, operators, blockers, hand sewers,packers, and all other kinds of floor help employedby Respondent at its Minneapolis, Minnesota facili-ty; excluding office clerical employees, salesmen,nonworking foremen, janitors, porters, maintenanceemployees, guards, and supervisors as defmed in theAct.(b)Failing or refusing to bargain with the labor orga-nization respecting rates of pay, wages, hours, or otherterms or conditions of employment of its employees inthe aforesaid appropriate unit.(c)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with Amalgamated Clothingand Textile Workers Union, Local 37-38H, AFL-CIO asthe collective-bargaining representative of the employeesin the aforesaid appropriate unit, respecting rates of pay,wages, hours, or other terms or conditions of employ-5 If no exceptions are filed as provided by Sec. 102 46 of the Board'sRules and Regulations, the findmgs, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.ment and, if an understanding is reached, embody suchunderstanding in a signed agreement.(b)Post at its premises in Minneapolis, Minnesota,copies of the attached notice marked "Appendix."6Copies of the notice, on forms provided by the RegionalDirector for Region 18, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.6 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GoverninentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT refuse to recognize or bargain withAmalgamated Clothing and Textile Workers Union,Local 37-38H, AFL-CIO as your union about your ratesof pay, wages, working hours, and other terms and con-ditions of employment.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, if we are asked to do so by AmalgamatedClothing and Textile Workers Union, Local 37-38H,AFL-CIO, recognize and bargain with it as your unionabout your rates of pay, wages, working hours, andother terms and conditions of employment. If we cometo an agreement about any of these things with theUnion, WE WILL put that agreement in writing and signit.M.U. INDUSTRIES, INC.